Title: To George Washington from Edmund Randolph, 16 August 1795
From: Randolph, Edmund
To: Washington, George


          
            August 16. 1795.
          
          E. Randolph presents his respectful compliments to the President; and forgot to inform him, that the balance of the money, left by Mr Dandridge has been returned to his credit in the bank; and has been and is ready to the draught of the President or him—The sum left was 350 dollars—Paid to Mr Kit 105—Balance two hundred and forty five dollars.
        